FILED
                             NOT FOR PUBLICATION                             MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10211

                Plaintiff - Appellee,             D.C. No. 2:06-cr-00310-HDM

JOSEPH HALL,
                                                  MEMORANDUM *
                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                     Peggy A. Leen, Magistrate Judge, Presiding **

                               Submitted March 8, 2011 ***

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

      Joseph Hall appeals pro se from the district court’s order denying his Federal

Rule of Criminal Procedure section 41(e) motion for the return of seized currency.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
               The parties consented to proceed before a magistrate judge.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hall contends that the government failed to comply with the due process

notice requirement because it failed to ensure that he was personally served with

the notice of the pending forfeiture proceedings. The record reflects that, by

delivering a certified-mail notice of pending administrative forfeiture proceedings

addressed to Hall at the detention center where he was incarcerated and receiving a

receipt confirming delivery, the government complied with the due process notice

requirements for property seizure. See Dusenbery v. United States, 534 U.S. 161,

168-71 (2002).

      AFFIRMED.




                                          2                                      10-10211